Citation Nr: 0521412	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 until May 
1961 and from August 1967 until April 1978.  He died in 
January 1993.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought.

The Board notes that the appellant indicated in her 
substantive appeal that she wished to appeal the denial of 
her claim of entitlement to dependents' educational 
assistance.  However, during her hearing before the 
undersigned Board member, the appellant clearly stated that 
she only wished to pursue her claim for entitlement to 
service connection for the cause of the veteran's death.  As 
such, the Board finds that entitlement to service connection 
for the cause of the veteran's death is the only issue on 
appeal before it at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was originally found to have squamous cell 
carcinoma of the floor of his mouth, involving his tongue, in 
1992.

3.  The veteran died in January 1993 of arteriosclerotic 
cardiovascular disease.

4.  The veteran's arteriosclerotic cardiovascular disease is 
not a disease that began during his active service, or as a 
consequence of his active service.

5.   The veteran was not service-connected for any disease or 
disability at the time of his death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of Death

The appellant asserts that the veteran had a period of 
service in the Republic of Vietnam, that he was exposed to 
Agent Orange during that service, and that he developed mouth 
and tongue cancer as a consequence of the exposure to Agent 
Orange.  The veteran's DD-214 shows that he was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Navy Commendation Medal with Combat Valor, among other 
decorations.  During Vietnam, the veteran was engaged in 
aerial operations.  The veteran died in January 1993.  His 
death certificate reflects the cause of death as 
arteriosclerotic cardiovascular disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

With regard to disabilities an appellant attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a veteran is found 
to have been exposed, and/or presumed to have been exposed, 
to an herbicide agent during active service in the Republic 
of Vietnam, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. §§ 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991 (AOA), that it had determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era was not warranted for any condition for which the 
Secretary of VA (Secretary) has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42,600 (June 24, 2002).

The appellant's representative argued that by listing several 
types of respiratory cancers in the regulations, e.g. 
"cancer of the lung, bronchus, larynx, or trachea," the 
Secretary's intent was merely to provide examples of types of 
respiratory cancers which would be presumptively covered, 
rather than to provide an exhaustive list.  Under this 
reading of the regulations, mouth cancer involving the tongue 
could be covered under respiratory cancers, because the mouth 
is involved in the inhalation of oxygen into the respiratory 
system.  The Board disagrees with this assessment.  The Court 
of Appeals for Veterans Affairs has indicated that when 
phrases like "such symptoms as" are used, any symptoms 
listed are merely examples of the types of symptoms required, 
rather than an exhaustive list.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  However, in the absence of a modifying 
phrase, as is the case with respiratory cancers, the list of 
presumptive conditions must be taken to be exclusive.  Cf. 
Ramsey v. Brown, 9 Vet. App. 40, 44 (1996).  This principle 
is supported in this case by the AOA indication that only 
specifically listed conditions will be covered.  Furthermore, 
even if the list of respiratory cancers was not taken to be 
exclusive, and there is no indication that it should, cancer 
of the mouth involving the tongue, is classified as an oral 
cancer, and, as such, would not fall under the respiratory 
cancer classification. 

Given the law as stated above, the Board finds that mouth 
cancer is not a condition for which presumptive service-
connection may be granted under the AOA, and, as such, 
entitlement to service connection for mouth cancer on a 
presumptive basis due to exposure to Agent Orange is denied.  
Accordingly, since there cannot be a presumptive connection 
between Agent Orange and mouth cancer, there is no need to 
discuss whether or not the veteran had service in the 
Republic of Vietnam, in the waters offshore, or service in 
other locations with duty or visitation in the Republic of 
Vietnam.

The veteran also did not have any complaints of, or treatment 
for, mouth or tongue cancer during service, and first 
presented evidence of cancer in 1992, more than 14 years 
after discharge from service.  There is no medical evidence 
of record to indicate that the mouth or tongue cancer was 
related to the veteran's military service.   

After a complete review of the evidence of record, the Board 
also notes that there is no suggestion that the veteran's 
principal cause of death, arteriosclerotic cardiovascular 
disease, is a service-connected disability.  The veteran's 
service medical records (SMRs) do not show any complaints of, 
or treatment for, any heart condition (including 
arteriosclerotic cardiovascular disease) during service.  The 
first evidence of arteriosclerotic cardiovascular disease 
appears many years after service and there is no competent 
medical evidence of a nexus between the disorder and the 
veteran's military service.  

Entitlement to service connection for the cause of the 
veteran's death is denied on a direct basis as well, because 
a service-connected disability was neither the principal nor 
a contributory cause of the veteran's death.

II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

The Board notes that a letter was sent to the appellant in 
August 2003, informing her of the VCAA elements, listed 
above.  This letter fully provided notice of elements (1), 
(2), (3), and (4).  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With regard to element (4), the Board notes that 
while the RO's letter did not specifically request that the 
appellant send any additional information or evidence that 
she felt would support her claim, it did describe what 
evidence was needed, and asked the appellant to send any 
medical reports or treatment records she had to the VA.  As 
such, the Board finds that the appellant was fully notified 
of the need to give VA any evidence pertaining to her claim; 
and that she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.

The Board regrets that the August 2003 letter was delivered 
to the appellant after the RO's initial decision in April 
2002 that is the basis for this appeal.  Nevertheless, given 
the totality of the circumstances as discussed below, the 
Board finds that the failure to provide timely notice amounts 
to harmless error, as it did not prejudice the appellant or 
deny her with a meaningful opportunity to participate 
effectively in the processing of her complaint.  See 
Mayfield, 19 Vet. App. at 128-29.

Furthermore, the rating decision on appeal, the SOC, and the 
supplemental SOC (SSOC) each provided the appellant with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking; and the 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  In addition, the April 
2003 SOC supplied the appellant with the entire text of 
38 C.F.R. § 3.159.  As such, the Board finds that the 
appellant was fully informed of the four elements of the 
VCAA.  
	
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired 
numerous VA treatment records, and the Board is not aware of 
a basis for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  
Additionally, the appellant was provided with a hearing and 
testified before the Board.

The appellant has been afforded the opportunity to submit 
additional evidence, after being told what the evidence must 
show.  Accordingly, the Board finds that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, when 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran/appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran/appellant are to be avoided).  

"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims." Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  As such, the Board finds that VA 
has satisfied its duty to notify and to assist the appellant, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


